RENDERED: JUNE 10, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0355-WC

DOUG GABEHART, LLC D/B/A ALL
AMERICAN CONSTRUCTION                                               APPELLANT


                  PETITION FOR REVIEW OF A DECISION
v.              OF THE WORKERS’ COMPENSATION BOARD
                        ACTION NO. WC-20-00168


PAUL DICKEN; HONORABLE JOHN
H. MCCRACKEN, ADMINISTRATIVE
LAW JUDGE; UNINSURED
EMPLOYERS’ FUND; AND
WORKERS’ COMPENSATION
BOARD                                                                APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: LAMBERT, MCNEILL, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Doug Gabehart, LLC, d/b/a All American Construction,

(Gabehart) petitions this Court to review a February 26, 2021, Opinion of the
Workers’ Compensation Board (Board) dismissing the appeal as interlocutory. We

affirm.

              Paul Dicken was an employee of Gabehart. On November 21, 2019,

Dicken fell from a roof while at work and sustained extensive leg injuries. Dicken

filed a claim for workers’ compensation benefits against Gabehart. Gabehart

denied that Dicken was an employee; rather, he claimed Dicken was an

independent contractor. The Department of Workers’ Claims determined that

Gabehart did not carry insurance; thus, the Uninsured Employers’ Fund was joined

as a party.

              Dicken filed a motion for interlocutory relief seeking entitlement to

temporary total disability (TTD) benefits and payment of medical expenses. By

order entered July 20, 2020, the Administrative Law Judge (ALJ) denied the

motion. Subsequently, additional evidence was filed of record, and by

interlocutory order, a different ALJ awarded Dicken $311.20 per week in TTD

benefits and medical expenses. The ALJ determined that Dicken had not reached

maximum medical improvement and placed the case in abeyance.

              A petition for reconsideration was filed, and the ALJ amended its

interlocutory order by reducing the amount of TTD benefits to $207.47 per week,

by order entered January 15, 2021.




                                          -2-
            Gabehart then sought review with the Board. By Opinion entered

February 26, 2021, the Board concluded that the ALJ’s July 20, 2020, and January

15, 2021, orders were nonfinal and nonappealable. For this reason, the Board

dismissed the action and remanded to the ALJ for additional proceedings. Our

review follows.

            Gabehart contends that the Board erroneously concluded that the

ALJ’s July 20, 2020, and January 15, 2021, orders were interlocutory and nonfinal.

Gabehart argues that the ALJ lacked authority to overrule the prior decision by a

different ALJ to deny TTD benefits and medical expenses.

            Upon review of the Board’s opinion, we believe it properly sets forth

the law, and we adopt its reasoning herein:

                    Dicken filed a Form 101 alleging he suffered
            work-related injuries to his right foot and leg as a result
            of falling from a roof on November 21, 2019, while he
            was working as a roofer for Gabehart. Dicken and
            Gabehart both testified by deposition and at the hearing.
            The ALJ also considered medical proof. The ALJ
            bifurcated the claim to determine the threshold issues of
            whether Dicken was an employee versus independent
            contractor.

                  In the December 14, 2020[,] Interlocutory
            Opinion, Award, and Order, the ALJ stated as follows
            regarding the issue of employee versus independent
            contractor:

                   ....




                                        -3-
             The ALJ relies on Gabehart and
      Dicken to find that on November 21, 2019,
      Dicken was an employee of Gabehart and
      not an independent contractor. The ALJ
      finds it important that Gabehart admitted he
      employed Dicken on the date of the
      accident. This is in addition to the fact that
      Gabehart controlled almost every aspect of
      the work Dicken performed, including
      finding the jobs, supplying tools, setting the
      work day and location, and hourly pay.

      The ALJ placed the case in abeyance pending
Dicken attaining MMI and ordered payment of TTD
benefits and medical benefits.

      Because we conclude the ALJ’s [O]pinion and
Order on Petition for Reconsideration are not final and
appealable, we dismiss this appeal.

    803 [Kentucky Administrative Regulations
(KAR)] 25:010 Sec. 21 (2)(a) provides as follows:

      [w]ithin thirty (30) days of the date a final
      award, order, or decision rendered by an
      administrative law judge pursuant to
      [Kentucky Revised Statutes (KRS)]
      342.275(2) is filed, any party aggrieved
      by that award, order, or decision may file a
      notice of appeal to the Workers’
      Compensation Board.

803 KAR 25:010 Sec. 21 (2)(b) defines a final award,
order or decision as follows:

      “[a]s used in this section, a final award,
      order or decision shall be determined in
      accordance with Civil Rule 54.02(1) and
      (2).”


                            -4-
[Kentucky Rules of Civil Procedure] 54.02(1) and (2)
state[] as follows:

      (1) When more than one claim for relief is
      presented in an action . . . the court may
      grant a final judgment upon one or more but
      less than all of the claims or parties only
      upon a determination that there is no just
      reason for delay. The judgment shall recite
      such determination and shall recite that the
      judgment is final. In the absence of such
      recital, any order or other form of decision,
      however designated, which adjudicates less
      than all the claims or the rights and
      liabilities of less than all the parties shall not
      terminate the action as to any of the claims
      or parties, and the order or other form of
      decision is interlocutory and subject to
      revision at any time before the entry of
      judgment adjudicating all the claims and the
      rights and liabilities of all the parties.

      (2) When the remaining claim or claims in a
      multiple claim action are disposed of by
      judgment, that judgment shall be deemed to
      readjudicate finally as of that date and in the
      same terms all prior interlocutory orders and
      judgments determining claims which are not
      specifically disposed of in such final
      judgment.

        Hence, an order of an ALJ is appealable only if: 1)
it terminates the action itself; 2) acts to decide all matters
litigated by the parties; and, 3) operates to determine all
the rights of the parties so as to divest the ALJ of
authority. Tube Turns Division v. Logsdon, 677 S.W.2d
897 (Ky. App. 1984); cf. Searcy v. Three Point Coal Co.,
280 Ky. 683, 134 S.W.2d 228 (1939); and Transit
Authority of River City v. Sailing, 774 S.W.2d 468 (Ky.

                             -5-
            App. 198[9]); see also Ramada Inn v. Thomas, 892
            S.W.2d 593 (Ky 1995).

                   The ALJ only determined Dicken was an
            employee of Gabehart. No determination was made
            regarding Dicken’s entitlement to permanent income
            benefits, permanent medical benefits, or any other
            remaining contested issues. After reviewing the ALJ’s
            December 14, 2020[,] Opinion and January 15, 2021[,]
            Order, it is readily apparent they do not operate to
            terminate the action or finally decide all outstanding
            issues, thereby divesting the ALJ once and for all of the
            authority to decide the merits of the claim.

                    That said, Dicken’s appeal must be dismissed, and
            the clam is remanded to the ALJ to conduct all
            proceedings necessary for a final decision on all issues.
            Once the ALJ has issued a final determination regarding
            all issues, any aggrieved party may file an appeal.

Board’s Opinion at 2-6.

            In sum, we conclude that the order awarding TTD benefits and

medical expenses is interlocutory and nonappealable. KI USA Corp. v. Hall, 3

S.W.3d 355, 358 (Ky. 1999); Ramada Inn v. Thomas, 892 S.W.2d 593, 594 (Ky.

1995). For this reason, we are of the opinion that the Board properly dismissed

and remanded to the ALJ.

            For the foregoing reasons, we affirm the Opinion of the Workers’

Compensation Board.

            ALL CONCUR.




                                        -6-
BRIEF FOR APPELLANT:       BRIEF FOR APPELLEE PAUL
                           DICKEN:
Larry D. Ashlock
Elizabethtown, Kentucky    Timothy J. Wilson
                           Lexington, Kentucky




                          -7-